Citation Nr: 0105087	
Decision Date: 02/20/01    Archive Date: 02/26/01	

DOCKET NO.  99-21 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral high 
frequency hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran retired in September 1973 with more than 20 years 
of active military service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Waco, Texas.


FINDING OF FACT

The veteran currently exhibits Level I hearing in each ear.  


CONCLUSION OF LAW

A compensable evaluation for service-connected bilateral high 
frequency hearing loss is not warranted.  38 U.S.C.A. § 1155 
(West 1991 and Supp. 2000); 38 C.F.R. Part 4, Code 6100 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran in this case seeks a compensable evaluation for 
service-connected bilateral defective hearing.  In pertinent 
part, it is argued that current manifestations of the 
veteran's service-connected hearing loss are more severe than 
presently evaluated, and productive of a greater degree of 
impairment than is reflected by the noncompensable schedular 
evaluation currently assigned.  The veteran argues that, due 
to the severity of his service-connected hearing loss, he 
experiences problems in his "social lifestyle."  The veteran 
further contends that, were he to be employed, rather than 
retired, his service-connected hearing loss would "interfere 
industrially."  

In that regard, a VA audiometric examination for compensation 
purposes conducted in February 1999 revealed pure tone air 
conduction threshold levels in the veteran's right ear at the 
frequencies 1,000 Hertz, 2,000 Hertz, 3,000 Hertz, and 
4,000 Hertz of 10 decibels, 40 decibels, 65 decibels, and 
70 decibels, respectively, for a pure tone average of 
46 decibels, with speech discrimination ability of 
96 percent.  Pure tone air conduction threshold levels for 
those same four frequencies in the veteran's left ear were 
15 decibels, 35 decibels, 65 decibels, and 75 decibels, 
respectively, for a pure tone average of 48 decibels, with 
speech discrimination ability of 92 percent.  

The Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 2000); 38 C.F.R. 
Part 4 (2000).  

In evaluating the severity of a particular disability, it is 
essential to consider it's history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Board observes that, effective June 10, 1999, the 
schedular criteria for the evaluation of service-connected 
ear diseases and, specifically, hearing loss, underwent 
revision.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As there is no 
indication that the Secretary has precluded application of 
either the "old" or "amended" version of the pertinent 
regulations, due process considerations dictate that the 
veteran's claim for an increased evaluation for 
service-connected defective hearing be evaluated under the 
pertinent regulations effective both before and after the 
June 10, 1999 changes to the rating schedule.  Bernard v. 
Brown, 4 Vet. App. 384 (1995); see also VAOPGCPREC 3-2000 
(April 10, 2000).  However, in the case at hand, the 
disability in question (that is, hearing loss) does not fall 
within those sections of the rating schedule which underwent 
substantive change.  Accordingly, for all intents and 
purposes, the appropriate evaluation to be assigned the 
veteran's service-connected hearing loss may be determined 
under either the "old" or "new" schedular criteria.

In that regard, the Board notes that, based on VA audiometric 
examination in February 1999, current findings correspond to 
Level I hearing in each of the veteran's ears, and are 
commensurate with the noncompensable evaluation presently in 
effect for the veteran's service-connected bilateral high 
frequency hearing loss. Accordingly, an increased rating is 
not warranted.  38 C.F.R. Part 4, Code 6100 (2000).  

In reaching this determination, the Board has given due 
consideration to the veteran's arguments regarding the effect 
of his service-connected hearing loss on his "social 
lifestyle" and his "potential" industrial and/or 
occupational abilities.  Nonetheless, the evaluation of 
service-connected hearing loss involves, for the most part, a 
mechanical application of the rating schedule, allowing for 
little or no discretion on the part of the Board.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board 
does not doubt the sincerity of the veteran's statements.  
Those statements, however, in and of themselves, do not 
provide a persuasive basis for a grant of the benefit sought 
in light of the evidence as a whole.  


ORDER

A compensable evaluation for bilateral high frequency hearing 
loss is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals






